IN THE SUPERIOR COURT OF THE STATE OF DELAWARE

STATE OF DELAWARE,                              )
                                                )
          v.                                    )          ID No. 1210020566
                                                )
TYARE LEE,                                      )
                                                )
          Defendant.                            )

                                           ORDER

          On this 15th day of November, 2022, upon consideration of Defendant Tyare

Lee’s (“Defendant”) pro se Motion for Sentence Reduction (the “Motion”),1 the

sentence imposed upon Defendant, statutory and decisional law, and the record in

this case, it appears to the Court that:

          1. On January 6, 2014, Defendant pled guilty to one count of Murder Second

Degree, one count of Attempted Robbery First Degree, two counts of Possession of

a Firearm During the Commission of a Felony (“PFDCF”), and one count of

Conspiracy Second Degree.2 On March 12, 2015, Defendant was sentenced to a sum

of twenty-four years at Level V followed by decreasing levels of probation.3



1
    D.I. 42.
2
    See D.I. 30.
3
  For Murder Second Degree, Defendant was sentenced to thirty years at Level V, suspended after
fifteen years at Level V, for five years at Level IV, suspended after six months at Level IV, for
four years and six months at Level III; for Attempted Robbery First Degree, Defendant was
sentenced to three years at Level V; for each of the PFDCF counts, Defendant was sentenced to
three years at Level V, for a total of six years; for Conspiracy Second Degree, Defendant was
sentenced to two years at Level V, suspended for two years at Level III. See D.I. 34.
          2. On August 25, 2022, Defendant filed this Motion, pursuant to Superior

Court Criminal Rule 35(b),4 requesting modification of his Level V sentence.

Defendant raised two claims in the Motion. First, Defendant requests that the Level

V terms for his convictions of Attempted Robbery First Degree and PFDCF to be

modified to run concurrently “under the law change of concurrent sentences.”

Second, Defendant claims that the KEY program, the successful completion of

which was imposed as a condition to his Level V sentence, is no longer available;

Defendant requests a modification to his sentence to reflect such change.

          3. When considering motions filed under Superior Court Criminal Rule 35(b),

the Court determines whether any procedural bars are applicable before addressing

the merits.5 Rule 35(b) requires that a motion to reduce imprisonment be made

within 90 days after the sentence is imposed.6 To overcome the 90-day time bar, an

inmate seeking to reduce a sentence of imprisonment on his or her own motion must

demonstrate “extraordinary circumstances.”7 The moving defendant bears a “heavy




4
  Defendant did not specifically cite to Superior Court Criminal Rule 35(b) in his Motion. Because
it is apparent from the Motion that Defendant is seeking reduction or modification of his sentence,
the Court will consider the Motion under that rule. See Jones v. State, 825 A.2d 238 (TABLE),
2003 WL 21210348, at *1 (Del. May 22, 2003) (“There is no separate procedure, other than that
which is provided under Superior Court Criminal Rule 35, to reduce or modify a sentence.”).
5
    State v. Redden, 111 A.3d 602, 606 (Del. Super. 2015).
6
    Super. Ct. Crim. R. 35(b).
7
    Id.
                                                 2
burden” to establish “extraordinary circumstances” in order to uphold the finality of

sentences.8

       4. Defendant was sentenced in 2015 and his Motion was filed far more than

90 days after the imposition of his sentence. Defendant referenced “the law change

of concurrent sentences” as the legal basis for his request for concurrent Level V

sentences. The Court presumes that Defendant is referring to a 2019 amendment to

the Sentencing Act, 11 Del. C. § 3901(d), which expanded a Delaware sentencing

judge’s authority to impose concurrent, rather than consecutive, terms of

confinement.9 However, to the extent that Defendant claims the 2019 amendment

to the Sentencing Act provides some exceptional relief under Rule 35(b), that

argument is misplaced.          The 2019 amendment, which was enacted after the




8
  State v. Diaz, 111 A.3d 1081 (TABLE), 2015 WL 1741768, at *2 (Del. Apr. 15, 2015) (“In order
to uphold the finality of judgments, a heavy burden is placed on the defendant to prove
extraordinary circumstances when a Rule 35 motion is filed outside of ninety days of the
imposition of a sentence.”).
9
   For nearly forty years, concurrent sentences of confinement were strictly prohibited under
Delaware law, since the Delaware legislature explicitly eliminated such sentencing in 1977. The
first lifting of this complete ban on concurrent terms of imprisonment came in 2014, where the
General Assembly amended 11 Del. C. § 3901(d) to allow the sentencing judge discretion in
imposing concurrent sentences, except for certain enumerated crimes, for which concurrent
sentencing is still prohibited. In 2019, another amendment to § 3901(d) was enacted to further
expand the sentencing judge’s authority, by striking a handful of crimes from the 2014
amendment’s list of enumerated offenses for which concurrent sentencing is prohibited. For a
detailed discussion of 11 Del. C. § 3901(d) and its several amendments, please see State v. Thomas,
220 A.3d 257, 263 (Del. Super. 2019) and Fountain v. State, 139 A.3d 837, 840-41 (Del. 2016).

                                                3
imposition of Defendant’s sentence, does not meet Rule 35’s “extraordinary

circumstances” criterion.10

         5. Notwithstanding Rule 35(b)’s procedural bar against untimely motions, the

2019 amendment simply does not apply to the instant case. First, the statutory

change in sentencing embedded in the 2019 amendment does not apply

retroactively.11 Defendant’s sentence was imposed in 2015, more than four years

before the enactment of the 2019 amendment. Hence, the 2019 amendment, and its

implications on concurrent sentencing, does not apply to Defendant’s sentence.

         6. In addition, even if the 2019 amendment could be applied retroactively to

Defendant’s case, it is of no assistance to reducing Defendant’s overall sentence.

The statute, after being amended in 2019, explicitly provides that “no sentence of

confinement of any criminal defendant by any court” can be made to run

concurrently with any other sentence of confinement imposed for enumerated

offenses.12 Included among those enumerated crimes is PFDCF. Here, Defendant

was sentenced to a separate three-year term, for each of the attempted robbery count

and two PFDCF counts, for a total of nine years. Because PFDCF is a concurrent-


10
  State v. Caulk, 2021 WL 2911768, at *2 (Del. Super. July 12, 2021) (“Rule 35(b) is not now,
nor ever has been, an instrument for reexamination of previously imposed sentences in light of
subsequent statutory changes.”) (quoting Thomas, 220 A.3d at 261).
11
  Thomas, 220 A.3d at 264 (citing Fountain, 139 A.3d at 841-43) (finding that the 2019
amendment did not explicitly provide for such retroactivity or include special procedures to
address its retroactive application).
12
     11 Del. C. § 3901(d) (emphasis added).
                                              4
sentence-prohibited crime, the three-year term for the attempted robbery conviction

could not be made to run concurrently with sentences for the PFDCF. Therefore,

any change to the sentencing mechanism brought by the 2019 amendment, even if

available to Defendant, makes no difference in his case.

      7. Defendant’s second claim is regarding the unavailability of the KEY

program in the detention facilities. The Court notes that the KEY program has been

replaced by a new program titled “Road to Recovery.” Defendant is thus obligated

to comply with the terms and conditions of the new program as part of his Level V

sentence.

      8. The Court concludes that Defendant’s sentence is appropriate for all the

reasons stated at the time of sentencing. No additional information has been

provided to the Court that would warrant a reduction of this sentence.

      For the foregoing reasons, Defendant’s Motion for Sentence Reduction is

DENIED.

      IT IS SO ORDERED.



                                             Sheldon K. Rennie, Judge
Original to Prothonotary

Cc:   Tyare Lee (SBI #00644379)
      Department of Justice, Wilmington, DE
      Investigative Services



                                         5